Case 9:20-cr-00007-DWM Document 61 Filed 11/19/20 Page 1of3

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

MISSOULA DIVISION
UNITED STATES OF AMERICA, CR 20-07-M—DWM
Plaintiff,
VS. ORDER
LELAND JUNIPER AMBROSE
REDCLOUD,
Defendant.

 

 

THIS matter comes before the Court on the United States’ Motion for
Dismissal of Certain Forfeiture Proceedings (Doc. 57) and Motion for Final Order
of Forfeiture (Doc. 59). Having reviewed both motions, the Court finds:

1. The United States commenced this action pursuant to 21 U.S.C.

§§ 853(a) and 881(a), and 18 U.S.C. § 924(d).

2. A Preliminary Order of Forfeiture was entered on August 19, 2020,
identifying two firearms for forfeiture, a Sig Sauer 9 cal. and a Remington Arms
Company Inc. .22 Long Rifle. (Doc. 52).

3. All known interested parties were provided an opportunity to respond
Case 9:20-cr-00007-DWM Document 61 Filed 11/19/20 Page 2 of 3

and publication has been effected as required by 21 U.S.C. § 853(n)(1). (Doc.53.)

4. The United States subsequently determined that there is an innocent
owner of the Sig Sauer 9 cal. (See Doc. 58.) Dismissal of that part of the
preliminary forfeiture is therefore appropriate.

5. But it appears there is cause to issue a forfeiture order under 21 U.S.C.
§§ 853(a) and 881(a), and 18 U.S.C. § 924(d) as to the Remington Arms Company
Inc. .22 Long Rifle. (See Doc. 60.)

It is therefore ORDERED, DECREED AND ADJUDGED that:

1. The motion for dismissal of certain forfeiture proceedings (Doc. 57) is
GRANTED. The forfeiture action against the Sig-Sauer 9 cal., Model P228, S/N
45A046144 firearm in the above-captioned case is DISMISSED. The Bureau of
Alcohol, Tobacco, Firearms and Explosives (ATF) shall return the above listed
item to the identified innocent owner known to the ATF and the United States
Attorney’s Office.

2s The motion for final order of forfeiture (Doc. 59) is GRANTED.
Judgment of forfeiture of the following property shall enter in favor of the United
States pursuant to 21 U.S.C. §§ 853(a) and 881(a), and 18 U.S.C. § 924(d), free
from the claims of any other party, the following property:

° Remington Arms Company Inc. .22 Long Rifle, Model 511-X, S/N

KM47.
Case 9:20-cr-00007-DWM Document 61 Filed 11/19/20 Page 3 of 3

3. The United States shall have full and legal title to the forfeited
property and may dispose of it in accordance with law.

DATED this [¢ ( day of November, 2020.

Wie

Doriald W/ Mol oy, District Judge
United States District Court

 
